Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Arista Power, Inc. 1999 Mt. Read Boulevard Rochester, New York 14615 We hereby consent to theuse in this Amendment No. 1 to Registration Statement on Form S-1 of our report, dated March 28, 2013 relating to the balance sheets of Arista Power, Inc. as of December 31, 2012 and 2011 and the related statements of operations, stockholders’ equity, and cash flows for the years then ended.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. We also consent to the reference to us under the caption, “Experts”, in this Registration Statement. EFP Rotenberg, LLP Rochester, New York October 3, 2013
